Order setting aside verdict for plaintiff on the issue raised herein by defendant’s affirmative defense pleading a release of plaintiff’s cause of action, and granting a new trial, reversed upon the law and the facts, with costs, and verdict reinstated. We are of opinion that the verdict in favor of plaintiff was amply supported by the evidence, and that the exacting of a release from plaintiff under the circumstances was unconscionable upon the part of the defendant. Lazansky, P. J., Kapper, Hagarty, Carswell and Scudder, JJ., concur.